Citation Nr: 0720457	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-14 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
condition. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for sterility.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for a 
low back condition, bilateral hearing loss, and sterility.  
The veteran appealed that decision to the Board. 

The Board notes that the RO issued a rating decision in June 
2003 in which it found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a low back condition.  However, since there was no final 
decision concerning that issue, the Board must adjudicate it 
on the merits based on a de novo review of the evidence.  See 
38 U.S.C.A. § 7105(c) (West Supp 2005).

The issue of entitlement to service connection for sterility 
is addressed in the REMAND portion of the decision below and 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  There is no evidence of a diagnosis or any current 
existing chronic disability involving the veteran's lower 
back.

2.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Low Back Condition

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In addition, certain chronic diseases, including 
arthritis and sensorineural hearing loss, may be presumed to 
have been incurred in or aggravated by service if manifest to 
a compensable degree within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In this case, the veteran claims that he has a low back 
condition as a result of lifting heavy garbage cans while on 
active duty.  He testified before a hearing officer at the RO 
in January 2005 that he was hospitalized for approximately 
two to three weeks for low back pain while on active duty.  
Unfortunately, all of the veteran's service medical records 
were apparently destroyed in a fire at a government facility 
in 1973.  In such cases, where service medical records are 
unavailable through no fault of the veteran, VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Regardless of the absence of service medical records, the 
veteran's claim must be denied based on the absence of 
medical evidence of a current disability involving his lower 
back.  The only medical evidence for consideration includes a 
report from a chiropractor as well as VA outpatient treatment 
records, none of which shows that the veteran has a current 
low back disability.  

In a July 2000 report, a chiropractor recalled doing an 
adjustment to the veteran's lower back in 1960, but explained 
that his records were no longer available.  The Board 
emphasizes, however, that treatment for back pain over 40 
years ago does not establish the required element of a 
current disability.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability).  In short, this report does not support the 
veteran's claim.  

The Board also reviewed VA outpatient treatment records dated 
from 2000 to 2004, several of which note the veteran's 
complaints of low back pain.  However, none of these records 
includes a medical diagnosis pertaining to the veteran's 
lower back.  
It is important for the veteran to understand that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  

Thus, in the absence of competent medical evidence showing a 
known clinical diagnosis involving the veteran's lower back, 
his claim must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim, 
including testimony presented at his January 2005 hearing.  
Indeed, the veteran himself admitted that he has never been 
diagnosed with a low back condition since service.  In any 
event, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as a diagnosis of a low back condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the veteran's own personal opinion is not a sufficient 
basis for awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back condition.  In reaching 
this decision, the Board has carefully considered the 
doctrine of reasonable doubt.  However, the Board emphasizes 
that there is no medical evidence of a current disability 
involving the veteran's lower back.  Hence, as the 
preponderance of the evidence is clearly against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application, 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990), and the appeal is denied.

II.  Bilateral Hearing Loss

The veteran claims that he has a bilateral hearing loss 
disability as a result of either acoustic trauma or exposure 
to radiation while on active duty.  However, because 
audiometric testing does not show that he has a hearing loss 
disability for VA compensation purposes, his claim must be 
denied. 

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The only reference to hearing loss in this case is contained 
in a VA outpatient treatment record dated in September 2000 
which notes the veteran's complaints of a slight decrease in 
hearing.  The diagnostic impression was hearing loss.  The 
Board points out, however, that the record does not contain 
an audiological evaluation to confirm that the veteran 
actually has a hearing loss disability for VA purposes.  
38 C.F.R. § 3.385.  In other words, in the absence of a 
current hearing loss disability, the claim must be denied.  
See Degmetich and Brammer, both supra.

Even assuming for discussion purposes that the September 2000 
report establishes the essential element of a current hearing 
loss disability for VA purposes, this report does not include 
a medical opinion of a nexus between the veteran's hearing 
loss and his period of service.  Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  Moreover, the 38-year period 
between the veteran's separation from active duty and the 
onset of hearing loss provides highly probative evidence 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability)

The Board has also considered the veteran's argument that he 
has a hearing loss disability due to radiation exposure while 
working with radar equipment in service.  The Board notes 
that special presumptions and development procedures may be 
available to veterans for certain disabilities which are 
claimed to be due to ionizing radiation exposure.  
38 U.S.C.A. § 1112(c)(3) (West Supp. 2005); 38 C.F.R.           
§ 3.309(d)(3) (2006).  However, in Rucker v. Brown, 10 Vet. 
App. 67 (1997), the Court took judicial notice that radar 
equipment emits non-ionizing radiation, which is not subject 
to review under the ionizing radiation statute and 
regulations.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  
Thus, since the veteran's only alleged radiation exposure 
involves radar equipment, the provisions pertaining to 
ionizing radiation exposure are not for application. 

Overall, the veteran's claim must be denied based on the lack 
of medical evidence of a hearing loss disability for VA 
purposes.  Also, even assuming that a hearing loss disability 
is present, the veteran's claim would still fail based on the 
fact that complaints of hearing loss were first noted 38 
years after service, with no medical opinion relating his 
complaints of hearing loss to service.  In short, the 
evidence clearly negates the essential element of a nexus 
between any hearing loss disability and service.  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for bilateral hearing loss.  
Unfortunately, the veteran's own lay statements that his 
hearing loss is related to service are insufficient to grant 
the claim.  See Bostain, 11 Vet. App. at 127.  In reaching 
this decision, the Board has carefully considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is clearly against the veteran's claim, the 
doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in July 2002, 
October 2002, April 2003, and January 2004: (1) informed the 
veteran about the information and evidence not of record that 
is necessary to substantiate his claims; (2) informed him 
about the information and evidence that VA will seek to 
provide; (3) informed him about the information and evidence 
he is expected to provide; and (4) requested that he provide 
any evidence in his possession that pertains to the claims, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the veteran's contentions as well as the communications 
provided to the veteran by the VA, it is reasonable to expect 
that the veteran understands what was needed to prevail.  See 
Sanders v. Nicholson, (Fed. Cir. May 16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
Although the veteran's service medical records are not 
available, the RO has made numerous attempts to obtain these 
missing records from the National Personnel Records Center.  
That agency indicated that there were no hospital reports or 
reports from the Office of Surgeon General (SGO), thereby 
establishing that the RO properly searched alternative 
sources in an attempt to assist the veteran prove his claims.  
Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  

The Board also finds that a VA examination is not necessary 
to determine whether he has a low back condition or bilateral 
hearing loss as a result of service.  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), for service connection 
claims, VA must provide medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

The Board finds that there is no medical evidence of a 
current disability involving the veteran's lower back.  In 
addition, no competent medical evidence shows that the 
veteran has a bilateral hearing loss disability for VA 
purposes.  See 38 C.F.R. § 3.385.  The lack of a current 
hearing loss disability, combined with the fact that he first 
reported hearing loss 38 years after service, means that a VA 
examination is not warranted.  Simply stated, the standards 
of McLendon are not met in this case.  Accordingly, the Board 
finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.


ORDER

Service connection for a low back condition is denied. 

Service connection for bilateral hearing loss is denied.

REMAND

The veteran claims that he is sterile as a result of a severe 
case of the mumps he contracted while on active duty.  
However, the Board finds that additional development is 
needed before it can adjudicate his claim. 

The veteran maintains that he was treated by a medic in 
service for a severe case of the mumps.  Unfortunately, since 
the veteran's service medical records have been destroyed, 
they are not available to confirm such treatment.  However, 
in carefully considering the benefit-of-the-doubt rule, the 
Board will accept the veteran's statement that was treated 
for mumps while on active duty.  O'Hare, 1 Vet. App. at 367 
(where service medical records are unavailable through no 
fault of the veteran, VA has a heightened obligation to 
carefully consider the benefit-of-the-doubt rule).   

Having established that the veteran was treated for mumps in 
service, the central issue is whether this disease resulted 
in sterility.  The record shows that the veteran may indeed 
be sterile.  In this regard, recent VA outpatient treatment 
records list problems associated with impotence, testicular 
atrophy, erectile dysfunction, and hypogonadism with 
hypotestesterone.  In a September 2000 report, a VA clinician 
listed the veteran's history of mumps in the military which 
caused testicular atrophy secondary to bilateral orchitis.  

The Board notes that this opinion is insufficient to 
constitute a basis to award service connection, since the 
clinician did not offer an independent medical opinion 
confirming the veteran's self-reported history.  See Leshore 
v. Brown, 8 Vet. App. 406, 409 (1995).  Nevertheless, this 
opinion is sufficient to trigger VA's duty to secure a 
medical opinion on the question as to whether the veteran is 
sterile as a result of mumps he had in service.  See 38 
U.S.C.A. § 5103A(d) and 38 C.F.R.        § 3.159(c)(4); see 
also McLendon, 20 Vet. App. at 81.  A VA examination is 
therefore required prior to appellate review by the Board.



Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA genitourinary examination to 
determine whether he is sterile as a 
result of service.  All necessary studies 
and tests should be conducted, and the 
veteran's claims file should be made 
available to the examiner for review.  
Following an examination and a review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's sterility, if present, is 
related to mumps in service.  In doing 
so, the examiner must assume that the 
veteran was treated for mumps while on 
active duty, since his service medical 
records were destroyed while in the 
possession of the government.  A complete 
rationale should be given for all 
opinions and conclusions expressed.

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


